Per Curiam. On the. suggestion of the death of a plaintiff in error or appellant, and a revival of the suit in the name of the representative of the deceased party, there must be ten days’ notice given of such revival to the opposite party, before a rule will be granted to compel a joinder in error. The notice of the intention to revive, or of the revival, may be given before or during the term. ■ Until notice is served, the party defending cannot know whether. any steps will be taken in the cause, and, consequently, need not be prepared with his defense. The notice in such a case should be in writing, and proof of service must be furnished to the court. If the party defending' is a non-resident, then there must be notice given him by publication, as in other cases of non-residents, with proof of that fact; or a rule to join in error will not be granted.. Motion denied. V